DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
Combinations of 20, 21, 22, etc to all of the genes listed in claims 1, 7, and 8, and Tables 4-17. For example, one species is the combination of the first 20 genes listed in claim 1, a second species is the combination of the first 21 genes listed in claim 1, a third species is the combination of the first 22 genes listed in claim 1; a fourth species is the combination of the second (i.e. gene “12B”) to the 21st gene listed in claim 1.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Currently, no claims are generic.


The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited genes differ from one another with respect to their nucleotide sequence and with respect to the mutations present within the genes, as well as the effect of the mutations. The genes also encode for proteins having different biological activities and effects.  The miRNAs thereby have a different chemical structure and different biological activity. Thus, the claimed genes do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." Thereby, there is no special technical feature linking the claimed inventions. Further, the technical feature of methods of treating a tumor with an antibody that binds to PD-1 comprising determining the tumor mutational burden (TMB) status of a subject  by detecting mutations in at least 20 genes was known in the prior art. For example, Frampton et al (WO 2017/151517) teaches methods of treating cancer, and particularly melanoma comprising determining whether a patient will be responsive to anti-PD-1 or PD-L1 antibody therapy based on the tumor mutational burden in the set of genes listed in Table 1 therein, which includes at least 20 of the genes recited in present claim 1 (e.g. p. 2-3, 10-11 and 15). Frampton detected mutation rates of at least 10 mutations / Mb and reports that responders had significantly higher TMB versus non-responders – e.g., 45.6 vs 3.9 and 43.5 vs. 8.1 mutations/Mb (p. 92-93).
Note that Applicants are required to elect one specific combination of the recited genes. Claims that do not encompass the elected combination will be withdrawn from consideration. For example, if Applicant elects a combination of 20 genes that includes “12B” and “ABL2” then claim 7, for example, will be withdrawn from consideration since it does not encompass these two genes.
3. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used .
5. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634